Citation Nr: 0938524	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-08 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to non service-connected pension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1954 to 
December 1957.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2005 administrative 
decision and an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The Veteran was scheduled to attend a hearing before the 
Board at the Columbia RO in June 2008.  He failed to appear 
for the hearing and the claims file contains no request for 
postponement prior to the date of the hearing.  The Veteran 
has also not attempted to show good cause for his failure to 
appear.  The Board will therefore consider the Veteran's 
request for a hearing as withdrawn.  38 C.F.R. § 20.704(d) 
(2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (9).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Current bilateral hearing loss is unrelated to a disease 
or injury in service, including a service connected disease 
or injury.

2.  The Veteran's annualized countable income for 2005, 
including unreimbursed medical expenses, exceeds the maximum 
annual income for pension benefits.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service and is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2009).  

2.  The Veteran's income exceeds the limit for receiving 
pension benefits.  38 U.S.C.A. §§ 1521, 5107 (West 2002); 38 
C.F.R. §§ 3.3(b)(3), 3.23, 3.271, 3.272, 3.273 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In letters issued in February 2006 the RO notified the 
Veteran of the evidence needed to substantiate his claims for 
service connection and entitlement to non service-connected 
pension.  The letters also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

The Veteran contends that service connection is warranted for 
bilateral hearing loss as it was incurred secondary to otitis 
externa.  Service connection for otitis externa was granted 
in an August 2007 rating decision, but the Veteran has not 
received VCAA notice with respect to a claim for secondary 
service connection.  

Prejudicial error occurs in the context of VCAA notice only 
when such error affects "the essential fairness of an 
adjudication" or "has the natural effect of producing 
prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 
 Appellants must generally identify "with considerable 
specificity": (1) how the VCAA notice was defective; (2) what 
evidence the appellant would have provided or requested that 
VA obtain had VA fulfilled its notice obligations; and (3) 
how the lack of notice and evidence affected the essential 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. at []; see also Shinseki v. Sanders, 556 U.S. ___, No. 
07-1209 (2009) (holding that a party alleging defective VCAA 
notice has the burden of showing how the defective notice was 
harmful). 

The Board acknowledges that the Veteran has not been provided 
specific notice regarding the evidence needed to establish 
entitlement to service connection for bilateral hearing loss 
on a secondary basis, but does not find that this procedural 
defect constitutes prejudicial error in this case.  The 
Veteran has not alleged any prejudice resulting from the lack 
of complete notice, and the record contains evidence of 
actual knowledge on the part of the Veteran and other 
documentation in the claims file reflecting such notification 
that a reasonable person could be expected to understand what 
was needed to substantiate the claims.  

The Veteran contends that his hearing loss developed as a 
result of a service-connected disability, specifically, 
otitis externa.  He has therefore demonstrated actual 
knowledge of the requirements for establishing service 
connection on a secondary basis and the lack of such 
notification did not result in prejudice to the Veteran.  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

There was a timing deficiency in that the March 2006 letter 
was sent after the initial adjudication of the claims.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Inasmuch as the claims are being denied, no effective date or 
rating is being set.  The delayed notice on these elements, 
therefore, does not deprive the Veteran of a meaningful 
opportunity to participate in the adjudication of the claim.  
See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 
(1984).


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  

In support of his claim for entitlement to non service-
connected pension, the Veteran supplied income and medical 
expense reports for the year 2005.  In a January 2006 
statement and during his June 2007 conference with a Decision 
Review Officer (DRO), the Veteran indicated that he would 
submit updated income and medical expense figures.  To date, 
no such evidence has been received.  

The Court has held that VA's duty to assist the Veteran in 
developing the facts and evidence pertinent to a claim is not 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  It is the responsibility of Veterans to 
cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Veteran has been informed that updated income and medical 
expense information is essential to his claim and has on 
several occasions indicated an intent to submit such 
information, however, he has not done so.  Therefore, the 
Board finds that VA has done its utmost to develop the 
evidence with respect to the Veteran's claim and any failure 
to develop this claim rests with the Veteran himself.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

With respect to his claim for entitlement to service 
connection for hearing loss, the record contains reports from 
two VA examinations, dated October 2006 and July 2007.  The 
record also contains medical opinions from the VA examiners 
stating that the Veteran's current bilateral hearing loss is 
not due to his service-connected otitis externa. 

The Veteran's representative, in the September 2009 written 
brief, argued that the Veteran's hearing loss was due to 
acoustic trauma incurred during active duty service.  As the 
record does not contain a medical opinion addressing the 
issue of hearing loss due to acoustic trauma during service, 
the representative requested that an additional VA 
examination be provided.  

Although the record does not contain a medical opinion 
addressing whether the Veteran's hearing loss is due to 
acoustic trauma during service, the Board finds that no 
further examination is required.  The record contains no 
competent evidence that the Veteran's hearing loss may be due 
to acoustic trauma in service.  The Veteran served during 
active duty in a construction battalion, but his service 
treatment records are negative for complaints or treatment 
for hearing loss other than the one instance associated with 
otitis externa.  His ears were normal at his separation 
examination, and no complaints of hearing loss were 
documented at that time.  In fact, there is no evidence of 
hearing loss until January 2006, almost 50 years after 
service, when the Veteran filed his claim for compensation.

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  However, in this case, the 
Veteran has not alleged continuous symptoms of hearing loss.  
In his March 2007 substantive appeal, the Veteran contended 
that he had experienced bilateral tenderness and discharge 
from the ears during and after service, but this statement 
refers to service-connected otitis externa.  The Veteran has 
never alleged that he incurred hearing loss during service 
that has continued to the present day; therefore, he has not 
reported a continuity of symptoms. 

In short, the record contains no competent evidence 
indicating that the Veteran's current hearing loss may be 
associated with active service and the Veteran has not 
reported a continuity of symptoms.  Therefore, remand for a 
third VA examination addressing the etiology claimed hearing 
loss is not required and would only serve to further delay 
the case. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Service Connection Claim

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen.  71 Fed. Reg. 52,744-52,747.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran contends that service connection is warranted for 
bilateral hearing loss secondary to service-connected otitis 
externa, or in the alternative, that it was incurred due to 
acoustic trauma during active duty service.  
Service treatment records show that the Veteran complained in 
February 1956 of relative deafness in the left ear 
accompanied by throbbing pain.  Otitis externa was diagnosed.  
No other complaints or treatment of hearing loss were noted 
during service, and the Veteran's ears and hearing were 
normal at the December 1957 separation examination.  

The post-service medical evidence is negative for complaints 
of hearing loss until the Veteran's October 2006 VA 
examination.  At that time, he reported having trouble 
hearing in conversation and with surrounding noise.  He also 
gave a history of working in construction during active 
service and working as a truck driver and in a foundry after 
service.  An audiogram indicated pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
50
75
80
LEFT
15
10
55
65
70

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 88 percent in the left ear.  The 
diagnoses were moderate to severe sensorineural hearing loss 
in the right ear and moderately severe to severe 
sensorineural hearing loss in the left ear.  After reviewing 
the claims folder, including service treatment records, the 
examiner found that the Veteran's hearing loss was not due to 
otitis externa.  The examiner explained that the Veteran's 
diagnosed hearing loss was not the type or degree associated 
with an outer ear infection as there was no conductive 
component.  

A second VA examination was provided in July 2007.  
Examination of the ears showed a minimal amount of change 
attributable to chronic otitis externa with normal ear drums.  
The examiner diagnosed chronic bilateral otitis externa and 
hearing loss.  The examiner concluded that there was 
absolutely no connection between the Veteran's hearing loss 
and his otitis externa as it was not due to a cochlear or 
middle ear problem.  The examiner reiterated his medical 
opinion in an August 2007 addendum report after reviewing the 
Veteran's claims folder.  
The record clearly shows a current diagnosis of bilateral 
sensorineural hearing loss.  In addition, the Veteran was 
diagnosed with otitis externa during service and his DD-214 
establishes that he served with a construction battalion.  
Hence, noise exposure is consistent with the circumstances of 
his service.  The Board finds that two of the three elements 
necessary for service connection-current disability and an 
in-service injury-are demonstrated.

The Veteran has not reported a continuity of symptomatology 
since service.  The history he has provided is to the effect 
that he was diagnosed with otitis externa during service that 
eventually led to his current hearing loss.  In support of 
his claim, he submitted records of private treatment dated 
September 2000 and June 2007, but these records only show 
treatment for ear infections and otomycosis.  They contain no 
complaints or treatment for hearing loss.  In fact, the 
record is negative for complaints of hearing loss until the 
Veteran's January 2006 claim for compensation, received 
almost 50 years after his separation from active duty in 
December 1957.  

The record also contains no competent medical evidence of a 
nexus between the Veteran's current disability and his active 
duty service or service-connected otitis externa.  The only 
medical opinions of record are those of the October 2006 and 
July 2007 VA examiners who provided opinions against the 
claim.  The Board has considered the statements of the 
Veteran linking his hearing loss to otitis externa, but as a 
lay person, he is not competent to provide an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In sum, the post-service medical evidence of record shows 
that the first evidence of the Veteran's claimed disability 
was almost 50 years after his separation from active duty 
service.  In addition, there is no medical evidence that the 
Veteran's bilateral hearing loss is related to active duty 
service, or was caused or aggravated by service-connected 
otitis externa.  The Board therefore concludes that the 
evidence is against a nexus between the Veteran's claimed 
disability and his active duty service.  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim, and it is therefore, denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).
Non Service-Connected Pension

Legal Criteria

Non service-connected pension is a benefit payable by VA to a 
veteran of a period of war because of permanent and total 
disability.  The amount of pension actually received is the 
difference between the recipient's countable income and the 
maximum annual rate permitted by VA given the recipient's 
circumstances.  Income eligibility for pension, and the 
amount of any pension payable, is determined by subtracting 
the veteran's annual family countable income from the maximum 
annual pension rate applicable to the veteran's 
circumstances.  The maximum annual pension rate is adjusted 
from year to year.

Basic entitlement to such pension exists if, among other 
things, the Veteran's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23. 38 
U.S.C.A. § 1521(a), (b); 38 C.F.R. §3.21(a)(3), 3.23(a), (b), 
(d)(4).  The MAPR is published in Appendix B of VA Manual 
M21-1 and is to be given the same force and effect as if 
published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

In 2005, the maximum annual rate of improved pension for a 
veteran with one dependent was $13,309.  See VA Manual M21- 
1, Part I, Appendix B (Change 52, December 1, 2004); 38 
U.S.C.A. § 1521; 38 C.F.R. § 3.23.

In 2006, the maximum annual rate of improved pension for a 
veteran with one dependent was $13,855.  See VA Manual M21- 
1, Part I, Appendix B (Change 54 December 1, 2005); 38 
U.S.C.A. § 1521; 38 C.F.R. § 3.23.

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12- 
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 
12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any 
nonrecurring countable income received by a beneficiary shall 
be added to the beneficiary's annual rate of income for a 12- 
month annualization period commencing on the effective date 
on which the nonrecurring income is countable. 38 C.F.R. § 
3.273(c).

Under 38 C.F.R. § 3.272, medical expenses in excess of five 
percent of the MAPR, which have been paid shall be excluded 
from countable income for the purpose of determining 
entitlement to improved pension

The term "veteran's annual income" for purposes of improved 
pension eligibility includes the veteran's annual income and 
the annual income of the veteran's dependent spouse.  38 
C.F.R. § 3.23(d)(4).


Analysis

The Veteran's claim for pension was received in October 2005.  
The evidence reflects that he has a dependent spouse.

In October 2005, the Veteran indicated that he was 
unemployed.  Evidence in the claims folder indicates that he 
received Social Security Administration (SSA) payments of 
$1,201 per month.  His wife was also in receipt of SSA 
payments of $573 per month until December 1, 2005, when her 
compensation was increased to $597 per month.   The record 
also establishes that the Veteran has received $600 a month 
from an Individual Retirement Account (IRA) since June 2000.  
He reported that this account was closed in June 2006; 
supporting documentation showed that on June 30, 2006, the 
account contained $364.12, which was presumably distributed 
to the Veteran in July 2006.  Unreimbursed medical expenses 
totaling $ 9,186 for 2005 were reported.  

Therefore, the Veteran's adjusted countable income for 2005, 
that is, the period prior to December 1, 2005, totaled 
$19,969.  While the Veteran has not provided updated 
unreimbursed medical expenses for 2006, for the purposes of 
establishing his adjusted countable income for 2006 the Board 
will assume his expenses were the same as those reported for 
2005.  Therefore, his adjusted countable income for 2006, 
that is, the period beginning December 1, 2005, totaled 
approximately $17,613.  

The Veteran's adjusted countable income for 2005 and 2006 
exceeded the maximum annual rate of improved pension for a 
veteran with one dependent of $13,309 and $13,855, 
respectively.

The Veteran has not provided any income or medical expense 
information for the years 2007, 2008, or 2009.  Assuming his 
income and expenses remained at essentially consistent 
levels, it appears that his countable income would continue 
to exceed the maximum annual rate of improved pension.

Based on the foregoing, the Board finds that the Veteran's 
annual family income clearly exceeded the income limit 
established by the maximum annual rate of improved pension 
for the annualization period beginning in 2005, and the 
Veteran is therefore ineligible for a non service-connected 
pension for these years due to excessive income for non 
service-connected pension purposes.

Pursuant to the governing legal authority, the Veteran does 
not meet the basic income eligibility requirement to 
establish entitlement to non service-connected pension 
benefits.  Where, as here, the law, and not the evidence, is 
dispositive, the appeal must be denied as without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to non service-connected pension is denied. 




____________________________________________
N.R. ROBIN
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


